GILBERT, Circuit Judge
(dissenting)'. There is one proposition which I think is decisive of the whole question of this appeal. It is that the plaintiff and its predecessors in interest acquiesced in the construction of the road at the elevation at which it was built. The work of construction was begun in August, 1909, and it was continuously prosecuted until it was completed in the latter part of February, 1910. All the parties in interest knew that the work was being done. William McKenzie, one of plaintiff’s agents, at Portland, testified that a profile of the road was submitted to him “along in August or September or October, 1909.” In September, Whistler, an engineer, was employed by the plaintiff to examine the lands in controversy, and lie reported to the plaintiff on October 6, 1909. In his report he referred to the fact that he had been instructed to take up with the two. railroad companies “now building up the Deschutes Canyon the matter of their locations at Sherar Bridge power site.” He stated that Boschke had turned over to him a blueprint of location and profile for some miles above and below the Sherar Bridge site, and he proceeded to say:
“Our levels In conjunction witli tlie elevations shown on profile would indicate that their location is only about 60 feet above water surface, hut it is not certain which datum the bench mart from which our levels run refers, and I doubt if absolute assurance can be gotten without sending a man to the site to determine. In either case, however, I am reasonably certain the railroad company would object seriously to raising their location. An .8 ¿per cent, grade was used by the company in climbing over the United States Reclamation Service’s dam site, and this has been adopted as their maximum grade. From their profile, it appears- they have used this to climb over the Sherar site, and to go higher would require them to change their location, not only throughout the entire climb, but as much farther north as necessary to obtain the increased elevation by length of line.”
Here was definite knowledge acquired by the plaintiff on October 6, 1909, that the road was being constructed probably not over 60 feet above the surface of the water. Boschke testified that:
Whistler “made no protest whatever as to the height at which our line was above the dam, in that vicinity. He never attempted to stop us from going ahead, or try to induce us to change our grade there.”
No protest was ever made against the construction of the road at the altitude where it was placed by the plaintiff or its predecessors in interest until some time in March, 1910, and the objection which Martin, the plaintiff’s president, made at that time, in his interview with Morrow, the right of way agent, was not that the railroad company had. not carried out its agreements as to the altitude of its road above the dam site. The objection was confessedly inspired by a report which White & Co. had made recommending a dam 100 feet or more in height at the dam site. In his conversation with Morrow, Martin made no complaint that he could not construct a dam 60 feet in height. What he complained of was that he'could not construct one very considerably higher than that. So in its first bill of complaint, which was filed on April 18, 1910, the plaintiff did not rely upon or plead an agreement which would permit the construction of a dam 60 feet high. In fact, it specifically denied that there had been any agreement at all, and íts solé ground of complaint as alleged was that the road had been *419placed at such a height that the plaintiff could not build a dam “exceeding 60 feet” in height. There never was a contention on the part of the plaintiff that there was an agreement or understanding that the road was to be so located as to permit the construction of a 60-foot dam at the dam site until the amended complaint was filed on November 12, 1913, about four years after the road was built. In that complaint the plaintiff made volte-face and alleged the things it had denied, and denied the things it had alleged in the original complaint. And even then the suit was not for the specific performance of an agreement or for damages for violation of an agreement, but it was a suit to obtain an injunction against maintaining or operating the railroad, and in the proofs in this case there is no testimony whatever that in purchasing the property the plaintiff relied upon or knew of any agreement between its predecessors in interest and the railroad company. In fact, Martin denied that there was such an agreement. He said:
“I ascertained that the people from whom we were buying the property had not in any way involved the property in any promises or agreements or deeds, or any act at all which involved the question of right of way. What remained to he settled, if we bought, was the question of whether the railroad had ever had any right to come on there at all or not.”
To me it seems too1 plain to admit of discussion that the railroad company cannot now be made to change the location of its road, either to a greater elevation on its present line, which it seems is impracticable, or to: remove it to a line further north where a workable higher grade might be found. There is but one remedy against a railroad company which has been permitted to go upon land and construct a line of road where the landowner has acquiesced in the construction of the road, and that is an action for damages.
“If a landowner, knowing that a railroad company has entered upon his land and is engaged in constructing its road without having complied with a statute requiring either payment by agreement or proceedings to condemn, remains inactive and permits it to go on and expend large sums in the work, he is estopped from maintaining either trespass or ejectment for the entry, and will be regarded as having acquiesced therein, and will be restricted to a suit for damages.” Donohue v. El Paso & Southwestern R. Co., 211 U. S. 499, 29 Sup. Ct. 698, 53 L. Ed. 1060.
Where one stands by and' silently sees a public railroad constructed upon his land, it is too* late for him, after the road is completed or large sums have been expended on the faith of his apparent acquiescence, to eject the railroad company or enjoin the operation of the road as located. His only remedy is an action to recover compensation. Strickler v. Midland Ry. Co., 125 Ind. 412, 25 N. E. 455; Cowan v. Southern Ry. Co., 118 Ala. 554, 23 South. 754; Kakeldy v. Columbia, etc., R. Co., 37 Wash. 675, 80 Pac. 205; Slaght v. Northern Pacific R. Co., 39 Wash. 576, 81 Pac. 1062; Roberts v. Northern Pac. R. Co., 158 U. S. 1, 11, 15 Sup. Ct. 756, 39 L. Ed. 873; Goodin v. Cin. & Whitewater Canal Co., 18 Ohio St. 169, 98 Am. Dec. 95; Dulin v. Railroad Co. 73 W. Va. 166, 80 S. E. 145, L. R. A. 1916B, 653, Ann. Cas. 1916D, 1183; Edwards v. Roberts, 26 Colo. App. 538, 144 Pac. 856; Payne v. Railroad Co., 43 La. Ann. 981, 10 South. 10. Compensation, undei the facts of the present case, would mean all the damages which the *420plaintiff or its predecessors in interest, or either of them, could lawfully recover for injury to the power site, and on well-settled principles the plaintiff would be entitled to no damages at all, for it made no payment of money under the option for the Sherar lands until after December 1, 1909, and it did not acquire any land of the development company until August 2, 1910. The right to. recover damages therefore remained in its grantors. Roberts v. Northern Pacific Ry. Co., 158 U. S. 1, 15 Sup. Ct. 756, 39 L. Ed. 873; Kindred v. Union Pacific R. Co., 225 U. S. 582, 32 Sup. Ct. 780, 56 L. Ed. 1216.
. As to the lands acquired under the Sherar lieu selection, I think it is clear that the railroad company had acquired a valid right of way prior to the issuance of the patent, and that the patent properly granted the lands with an express reservation of the railroad company’s rights. The lieu selection was filed on February 13, 1906. On April 26, 1906, while a contest was pending over the selection, it was ordered that certain lands, including the lands in controversy, “excepting any tracts title to which had passed out of the United States, should be temporarily withdrawn from any form of disposition whatever.” This was done by the Secretary of the Interior for irrigation works under the Act of June 17, 1902, c. 1093, 32 Stat. 388 (Comp. St. 1916, §§' 4700-4708). On November 5, 1908, the railroad company adopted its line of definite location over the lands, and three days later filed its profile with the Register of the United States Land. Office at The Dal-les. On June 10, 1910, the profile was approved by the Secretary of the Interior. The withdrawal was not canceled until February 25, 1913, and on the same day patent was issued to the heirs 'of Sherar. The Act of March 3, 1899, c. 427, § 1, 30 Stat. 1233 (Comp. St. 1916, § 4945), provides as follows:
“That in the form provided by existing law, the Secretary of the Interior may file and approve surveys and plats of any right of way for a wagon road, railroad, or other highway over and across any forest reservation or reservoir site when in his judgment the public interests will not be injuriously affected thereby.”
It is said in Judge MORROW’S opinion that the withdrawal was without avail as to these lands, for the reason that by virtue of the filing of the lieu selection the land, within the language of the withdrawal, was a tract to which, by tire doctrine of relation, “title had passed out of the United States,” and this is said to he the purport of the decision of the Supreme Court in Daniels v. Wagner, 237 U. S. 547, 35 Sup. Ct. 740, 59 L. Ed. 1102, L. R. A. 1916A, 1116, Ann. Cas. 1917A, 40. I submit that there is nothing in that case to sustain the proposition that title passes out of the United States upon the filing of a lieu selection. That decision goes no further than to hold that the entryman under a lieu land selection acquires a right to proceed and obtain title from the United States, and that, when his application is in proper form, the Land Office has no jurisdiction to reject it and sustain the later application of a contesting entryman. The right of an entry-. man on public land as against the United States is very different from his right as against another entryman. Certainly the right acquired by filing a lieu land selection is no greater than the right which is- acquired by a pre-emption entryman upon government land. In both cases *421the right acquired by the initial acts is the right to obtain title to the land. The courts have always held that the right of the pre-emption entryman before final payment is made and final receipt is given must yield to the right of the United States to withdraw the land. In Frisbie v. Whitney, 9 Wall. 187, 19 L. Ed. 668, it was .held that the occupation and improvement of public lands with a view to pre-emption confer no vested right, but only a preference over others in the purchase of such lands, which right the land officers are bound to respect; but that this inchoate right is not valid against the United States, and that a vested right under the pre-emption laws is only obtained when the purchase money has been paid and the receipt of the proper land officer given to the purchaser. Until this is done the court held that it is within the legal und constitutional competency of Congress to withdraw the land from entry or sale. See, also, Yosemite Valley Case, 15 Wall. 77, 21 L. Ed. 82. A later expression of the doctrine is found in Russian-American Co. v. United States, 199 U. S. 570, 577, 26 Sup. Ct. 157, 159 (50 L. Ed. 314), where it is said:
“Such a vested right, tinder the pre-emption laws, is only obtained when the purchase money has been paid, and receipt from the proper land officer given to the purchaser. Until this is done, it is competent for Congress to withdraw the land from entry and sale, though this may defeat the inchoate right of the settlor.”
In Cosmos Co. v. Gray Eagle Co., 190 U. S. 301, 311, 23 Sup. Ct. 692, 696 (47 L. Ed. 1064), in determining the right acquired by the lieu land selector before approval of the selection and the acceptance of the deed, it was said:
“The ground upon which complainant insists that it is the equitable owner of the land selected is that it has relinquished a title in fee in a forest reservation, and has selected in lieu thereof vacant land open to settlement, and that the local land officers duly accepted, received, and filed the deed of the land relinquished, and the affidavit that the land selected was nonmineral, and that the officers duly entered such selection upon the official records of the land office, and then and there certified that the land selected was free from conflict, and that there was no adverse filing, entry, or claim thereto. Complainant asserts that was all that it could reasonably do; that nothing remained on its part to do; jind that, when such is the case, the equitable title vests, and it Is entitled to the protection of a court of equity to preserve and defend the title so acquired.”
But the court said that “the mere filing of papers cannot create such title,” and that “there must be a decision made somewhere regarding the rights asserted by the selector under the act before a complete equitable title to the land can exist.” In short, it was held that the power to approve was judicial in its nature. The doctrine of that case is not overruled in Daniels v. Wagner; but, on the contrary, it is affirmed. Daniels v. Wagner holds that the Dand Department committed error in law in assuming that it had a discretion to reject a lieu land selection which in all respects conformed to the statute. In other words, it is the doctrine of the decisions of the Supreme Court that by filing a lieu selection the selector does not acquire title, but only the right to obtain title, and that no interest vests in him until the officers of the Dand Department shall pass judgment on the papers filed, accept his deed, and approve his selection, and that this is true, not*422withstanding that no discretion is vested in the Land Office to disapprove a selection and reject a conveyance in any case in -which the papers are in proper form. This is recognized in the administrative ruling, 43 I/. D- 293, that “no such right is acquired by a forest lieu, railroad, or state selector prior to approval thereof by the proper officer of the United States as will except the land from withdrawal by the government.”
In brief, Congress has the power, and may vest it in the officers of the Land Department, to deprive one of his preferred right to acquire, the title to public land, and confer it upon another, or devote the land to a public use, at any time before all the preliminary acts prescribed by law for the acquisition of title, including payment of fees, have been performed, so that it only remains to issue the patent. Before that time, the withdrawal of public lands suspends' all rights of tire entryman or the lieu land selector, and places the lands at the disposal of the government for any lawful purpose. One of the purposes for which it may be used is railroad building, and this is done by granting rights of way by statute across such reserved lands. The lieu land selector in this case had, under- the terms of the reclamation act, the right to relinquish his filing and make “another and additional entry as though the entry thus relinquished had not been made.” When he elects to stand by his entry, and the lands are again restored- to public entry, and he acquires title, while he may be said to acquire it by relation as of the date of his selection, he nevertheless takes it subject to any burden which has been lawfully imposed thereon during the period of the withdrawal. The land so withdrawn in this case might lawfully have been devoted to reclamation works. In that event, the lieu selection would have been annulled.
Again, the evidence fails to show that there was an agreement that the line of road should be so located as to permit the construction of a dám 60 feet in height. The predecessors in interest of the plaintiff, with whom it alleges the agreement was made, are: (a) The Interior Development Company, (b) B. F. Franklin, and (c) the representatives of the Sherar estate. I turn to the consideration of the evidence as to each of these alleged parties to 'the agreement.
I. It is certain that there was no such an agreement with the development company.
Welch, who was president of the Interior Development Company, which company owned land where the dam site is situated until it turned its rights over to the plaintiff, was called as a witness for the plaintiff. He testified that in September, 1909, in company with Anderson of Tacoma, he went to the office of O’Brien, president of the Deschutes Railroad Company, to find out how high the railroad would be at the point of the dam site; that O’Brien took him to the office of Boschke, the engineer, and he was shown the maps. Welch testified:
“Then they asked about the right of way, and we told them that, if they would protect our filing, there would be no charges for the right of way. We specified the height of the dam as 60 feet, that we desired. The representative of the railroad company said that he had taken that into consideration. They showed us the maps of the railroad grades and heights, which showed, as I remember it, between 64 and CS feet above low water. They had at that *423time already raised their levels to that height before we made a request for it. * * * We decided that that height would satisfy us as far as the railroad was concerned. I mean the height allowing for a 60-foot dam.
“Q. When you went to the railroad company’s office, they produced the profile showing the height of the proposed railroad at that place. Is that correct? A. Yes, sir. Q. And you expressed your satisfaction with that? A. Yes, sir; with the ma,p. Q. And did you consider that that elevation would permit you to construct the dam in the manner in which you desired? A. We were satisfied we could construct a dam so we could get 60-foot fall. Q. And how had you in mind to construct the dam for that purpose? A. Well, we had in mind putting in some flood gates one way; and another one was with splash boards. Q. And that was practicable, you considered? A. We considered it was practicable,' yes. * * Q. And you so expressed your satisfaction to Mr. O’Brien and Mr. Boschke. " Is that not correct? A. Yes, sir. Q. And advised them that they could go upon the land and construct on the elevation shown on that profile, and, if they did so that they could have the right of way free of charge, as far as the Interior Development Company was concerned? A. Yes, sir; that was the understanding. * * *
/‘Court: You thought you could construct a 60-foot dam without interfering with the railroad; is that what you thought? A. That was our opinion; yes, sir. Q. (Mr. Wilson) Who was interested in the Interior Development Company with you at that time? A. Mr. McCornack of Salem, E. P. Q. Did you and he own all the stock of the Interior Development Company? A. Yes, sir. Q. Was Mr. McCornack satisfied with that arrangement? A. Yes, sir.”
Now, we have in this testimony the express agreement of the president and stockholders of the Interior Development Company that the railroad might be built at the elevation shown on its profile. The plaintiff in buying the property took it subject to that agreement, and was bound by it. The plaintiff, having called the witness, is bound by his testimony. There is no evidence which contradicts Welch’s testimony. Anderson’s testimony relates to the same conversation, and it in no way discredits or contradicts the testimony of Welch. Anderson was figuring with Welch on purchasing the land of the Sherar estate, for which Welch held an option. He was asked:
“Q. Now, at the time you were talking there, wasn’t it understood you told O’Brien you wanted the road elevated? Didn’t you say at that time, you and Welch, your people, that if he would elevate it to that height that that would he satisfactory to you, and that the railroad company could have the right of way free of charge if they would elevate it above to clear your 60-foot dam? A. I don’t recall that. It may have been mentioned, and it may not. I would not deny or affirm that. I think I- was there during the whole conversation. I don’t recall any such conversation as that between Welch and O’Brien. I don’t recall anything of the kind. I would not deny or affirm that. I don’t recall it. I don’t recall any conversation about right of way at that time.”
It will be seen that Anderson did not deny or contradict the statement of Welch that he advised O’Brien and Boschke “that they could go upon the land and construct on the elevations shown on that profile.” O’Brien corroborates the testimony of Welch. He testified that he pointed out to Welch what he proposed to do:
“That we had a line there that was along in the neighborhood of 60 or 62 feet, somewhere in about 60 feet, and told them that we had gone to a great deal of expense elevating our line, or we would go to a great deal of expense lifting our line to this height, and Mr. Welch said that was entirely satisfactory as far as they were concerned — Mr. Welch and Mr. Anderson. Mr. Welch said he would be very glad to donate the right of way free, if I went to that height.”
*424There was no other witness who testified as to the agreement and understanding between the Interior Development Company and the railroad company. The evidence is clear that the development company assented to the construction of the road at the grade indicated on the profile, and on which grade it was constructed, and that it believed. that it could construct its dam to a height of 60 feet without interfering with the railroad at that grade. That agreement so made 'is absolutely conclusive upon the parties to this litigation, so far as the lands purchased by the plaintiff from the development company are concerned. The plaintiff alleged in its secqnd amended complaint that it was agreed between the development company and the railroad company that:
The latter “should have the right to go upon the lands owned by the Interior Development Company and the lands claimed by the Interior Development Company as above set forth, and construct its railroad over the same. * * * Provided that the railway line to be constructed over said lands by the defendant should be constructed at such an elevation above the water of the Deschutes river that the construction and maintenance of the defendant’s railway line should not interfere with the construction and maintenance of a dam 60 feet in height above ordinary low water in said river.”
In so alleging the agreement, the plaintiff set forth only a portion of it. The rest of the agreement, as shown by the undisputed testimony, was that the railroad might be constructed at the line indicated by its profile, which was exhibited to the development company, and that the development company in building its dam to the height of 60 feet would take care of its own flood waters. The only water right, or right to construct a dam to divert the waters of the Deschutes river, which the plaintiff has acquired, is that which attaches to the land of the development company, and which was acquired by that company by its notice of December 7, 1908.
2. There was no such agreement with Laughlin.
Laughlin was the holder of the option known as the Hostettler option, an option to purchase the Sherar lands. Under Laughlin’s option the plaintiff acquired the Sherar property. It alleged in its amended complaint that; before it purchased the Hostettler option from Laughlin, it was agreed between Laughlin and the railway company that the latter might enter upon the lands described in the option, and locate and construct its railroad line over the same, provided that it should be so located1, constructed, and maintained that a dam 60 feet in height above ordinary low-water mark in the Deschutes river might be-constructed at any place on the lands described. That allegation of the complaint was not proven. The plaintiff called Laughlin as a witness, and he denied it. He testified that he had a conversation with O’Brien in March or February, 1909, in which O’Brien guaranteed to protect the Sherar property “to the fullest extent that it was possible”; that O’Brien called Boschke jn and told him he would have to go back and rerun the line and save every foot of power for the Sher.ar property that could be saved. Laughlin testified:
“I don’t think any height of dam was mentioned by me. I don’t have any recollection about that. We had planned upon a 6.0-foot dam, 60 foot above mean low water. Q. Didn’t you at that time agree that if they would elevate *425their line to a level that would he 60 feet above low water, or permit the construction of a dam 60 feet high, that they might go ahead with their construction? A. No, sir; I did not. I said they could go ahead with their construction at that time, provided they paid for it, at any height; if they wanted to pay for all the property, they could go on water grade. Q. In your conference with Mr. O’Brien and Mr. Boschke in the'Wells-Fargo building, you stated to them that it would be satisfactory to you, and to the people you represented, for the railroad company to proceed and build on a right of way that would enable and permit the construction of a 60-foot dam, and that if they would do that and raise the line to that elevation that you would see that the Deschutes Railroad Company would be given the right of way for a nominal consideration? A. I did not. I had no talk with them, or either of them, to that effect. Q. Now, in your conversation over the phone, didn’t you have an understanding with Mr. Morrow that they could proceed with construction across- this property if that elevation was maintained by the railroad sufficient to go over a dam 60 feet high? A. I did not, at no time, or at no place, nor in the presence of anybody at all. I think Mr. Morrow was present at the conference I had with Mr. O’Brien and Mr. Boschke in February or March, 1909. Q. Now, at that time and place, didn’t you say to Mr. O’Brien and Mr. Boschke and Mr. Morrow that, if they would raise the grade as high as they .could, you would be satisfied, and Mr. Boschke, the chief engineer, referred to his profile maps, and stated that it was posible for him to reach a height so as to clear a 60-foot dam? A. I did not. The matter was not mentioned, any particular number of feet.”
The plaintiff having alleged the agreement as it did, and having made Laughlin its witness to prove it, is it not bound by the testimony which he gave? Let us see what other evidence there is to show that Laughlin’s testimony should not be accepted as conclusive. The other persons present at the interview were O’Brien, Boschke, and Morrow. O’Brien’s testimony was that:
He “asked Mr. Boschke in a general way if he had any idea, or if he could get any idea from the data he had in his possession at that time, as to how high he could go without making the cost prohibitive,” and he said “in the neighborhood of 58 or 60 feet, along in there. I asked Mr. Laughlin if that would bo satisfactory at that height, along in there, between 58 and 60 feet. Mr. Laughlin said he thought that would be satisfactory. ® * .* It was simply a question of how far we could get up in order to give him the additional height, in order to develop his power. It was thoroughly understood that the whole question depended, from my standpoint, on the question of how much money we could afford to spend there, without making the line so expensive that we would have to give it up. Q. And you did that, did you, to satisfy Mr. Laughlin in connection with your understanding there with him? A. I suppose that I had. Mr. Laughlin expressed himself as well pleased with what we had done, the instructions that I had issued to Mr. Boschke. And, as I said before, when I asked Mr. Boschke about how high he could go, if he could give an opinion as to how high he eoufd go, or how high he thought he could go, on the data on hand, he said between 55 and 60 feet; and Mr. Laughlin seemed to be well pleased with that.”
Boschke testified:
“I-indicated approximately what elevation we could make at the dam sité, at that conference. I knew we could get up some number of feet, and Laugh-lin said anything we could get up there would be very desirable. I don’t remember exactly the height I thought we could make. It was 45 or 50 feet, perhaps 60. I don’t remember, but the whole thing hinged on starting out on a maximum grade, and getting as high as we could. That-is what my instructions were to do. Q. Did Mr. Laughlin express satisfaction or dissatisfaction with the approximate height that you indicated? A. Well, as I said, at *426this conference he said that every foot we could get up there would be very desirable, and agreeable to them, whatever we could do.”
Morrow testified that:
“He (Laughlin) was wanting to know about the elevation there, and really expressed himself as being satisfied with any elevation that we might reach. There was more or less discussion, and Mr. Boscbke referred to his profile, and my understanding is, and I think it is true, that he said he could probably reach an elevation of 60 feet. Anyway,-whatever that elevation was, Mr. Laughlin expressed himself as being perfectly satisfied with it.”
There was no other testimony as to the agreement with Laughlin.
3. There was no such agreement with the representatives of the Sherar estate.
Those representatives were the two executors. Only one of them, Grimes, was called as a witness. His testimony is as follows :
“Q. Von didn’t have any negotiations at all in regard to a dam site there with the railroad company.? A. Not any more than they were notified, that is, in our talk with Mr. Morrow, that if we gave them a right of way through there, they wpuld have to keep high enough to protect the' dam site. Q. How high a dam site would they have to protect? A. I had nothing to do about the figures that the dam site was to be, what height they were to keep. It was supposed to be from 60 to 65 feet, my understanding was. Q. Wasn’t it 55 feet you were talking about? A. No, sir; I don’t think so. I never heard of any 55 feet. Q. What did Mr. Morrow say about keeping up there to protect the dam site? A. I have no recollection of his making any reply whatever.”
That is the whole of Grimes’ testimony on the subject, and it is clear that his understanding was that the railroad was to be at an elevation of from 60 to 65 feet at the dam site. That understanding was carried out.
It thus appears by the testimony of the president of the development company, by that of Laughlin, and by that of the executor of the Sherar estate, all of whom were called as witnesses for the plaintiff, that there was no agreement on their part with the railroad company, such as is alleged in the plaintiffs complaint.
The testimony o.n which a contrary conclusion is reached is that of Anderson and Morrow. I have already discussed the testimony of Anderson, and shown that his testimony related only to the interview with Welch, the president of the development company, and that it is entirely in harmony with Welch’s testimony. Morrow, it is true, testified, “It was agreed that the elevation of the line should be such that a dam 60 feet in height above low-water mark should be constructed,” and this is quoted in Judge Morrow’s opinion. But what Morrow so testified to is to be taken in connection with the other portions of his testimony, and, when so considered, all the circumstances indicate that the dam 60 feet in height which he contemplated, and to which he alluded, was a dam 60 feet in height such as Welch said he could erect at the dam site, when he said: “We had in mind putting in some flood gates one way; and another one was with splash boards.” If the affidavits which Morrow and Boschke filed in 1910 are relied upon as impeaching the testimony they gave on the trial, I wish to say first, as to Morrow’s affidavit, in which he stated that the chief *427engineer, by reference to his profiles and maps, stated that it was possible to reach a height so that a dam 60 feet in height could be constructed, and this was agreed to on the part of Mr. Laughlin to be sufficient, Morrow explained that and stated that he believed the affidavit was erroneous, but he admitted that he had the understanding that it was possible to1 construct a dam of the height of 60 feet, and. it seems to have been the understanding of all parties, in the few conversations in which the height of the dam in connection with the location of the grade at the point where the road was built was men--tioned, that a dam 60 feet in height could be constructed in the manner in which Welch proposed to ' construct it. Such a dam, it is admitted, would not interfere with the railroad as constructed. So Bosclike in his affidavit had stated that “if the height of the line of the Deschutes Railroad Company were raised to the height of 60 feet, or raised to a height to permit of a 60-foot dam at this dam site, it'would be satisfactory.” But in explaining his affidavit he said that “Laughlin stated that any height would be satisfactory that we could get up to.” I submit that there is substantially no conflict in the testimony, and, if there were, it would be a case for the application of the rule that the finding of the trial judge on conflicting testimony will not be disturbed on appeal.